Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 6, 2022

                                     No. 04-21-00586-CV

                                      Hamzah ANJUM,
                                         Appellant

                                               v.

                                Zeenat SHAMS-UL-QAMAR,
                                         Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-24053
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
       Appellee’s brief was originally due by July 7, 2022. On July 5, 2022, appellee filed a
motion requesting a sixty-day extension of time to file his brief. On July 11, 2022, we granted
appellee’s motion and ordered appellee to file his brief by September 6, 2022. On September 2,
2022, appellee filed a motion requesting a ninety-day extension of time. After consideration, we
grant in part appellee’s motion and order appellee to file his brief by October 6, 2022.
Appellee is advised if a brief is not filed, we may set this case at issue without an appellee’s
brief.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of September, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court